Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-7, 9-13, and 15-20 are currently pending in this application.

Response to Applicant’s Remarks
With respect to 35 U.S.C. 102(a)(1) as being anticipated by Byron et al. (US 2016/0180242) and 35 U.S.C. 103 as being unpatentable over Byron et al. (US 2016/0180242) in view of Bastide et al. (US 2017/0060945):
Applicant argues that prior art Byron et al. (US 2016/0180242) and Bastide et al. (US 2017/0060945) should be disqualified as prior art under 35 U.S.C. 102(b)(2)(c) because the prior arts share the same assignee, International Business Machines Corporation, at the time of filing the present application. See Remarks at 8.
Examiner partially disagrees. 
Claims 1, 7, 13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byron et al. (US 2016/0180242). Byron reference qualifies as a 102(a)(1) with a publication date June 23, 2016 which is prior to the filing date of instant application, December 5, 2016. Byron reference further does not share common inventors with instant application. Byron reference lists inventors Donna Byron, Alexander Pilovsky, and Mary Swift, whereas instant application lists inventors Corville Allen, Anne Gattiker, and Joseph Kozhaya. There are differences in inventive entities. Please see MPEP 2154.01 for requirement. For this reason, Examiner will maintain the 102(a)(1) rejections as set forth below. 
Claims 3-6, 9-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Byron et al. (US 2016/0180242) in view of Bastide et al. (US 2017/0060945). Byron reference qualifies under 103 rejections for the reason as stated above. Examiner agrees that Bastide reference is disqualified under 103 rejections because it has a 102(a)(2) date combined with common ownership. For this reason, the 103 rejections have been withdrawn. 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1, 7, 13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byron et al. (US 2016/0180242).

With respect to claims 1, 7 and 13, Byron et al. (US 2016/0180242) teaches a computer-implemented method for using table-based groundtruth to train a question-answer (QA) system (method and system to training QA using ground truth, figs.1-6) and a system comprising:
 a processor (processing unit 206 of QA system 100 of computer processor 104, figs.1-2 and par.0041); 
a data bus coupled to the processor (data bus within QA system 100/200, figs.1-2 and par.0041); and 
a computer-usable medium embodying computer program code, the computer-usable medium being coupled to the data bus, the computer program code used for using table-based groundtruth to a question-answer system and comprising instructions executable by the processor (par.0021,0024-0026) and configured for:
receiving a corpus of text comprising unstructured text and a table (corpus containing unstructured text and table, fig.4; corpora data 345, fig.3), the table comprising quantitative information in a tabular format (table 400 includes rows and columns), the unstructured text comprising a reference to particular data in the table (unstructured text “the following is a list of chief executive officers…of notable companies”, fig.4), the table comprising referenced data, the referenced data 
parsing the table, the parsing identifying column labels and row labels of the table, the parsing also identifying a type of content associated with the column labels and the row labels of the table (identifying columns labels and row labels as shown in fig.4 to provide the company name that match the question elements and provides the answers to the questions, par.0092); 
performing QA pair generation operations on the table to generate QA pairs, the QA pairs being based upon information obtained from the table, the information obtained from the table comprising table content, the table content comprising the column labels, row labels and the type of content associated with the column labels and the row labels (QA pair is created, par.0093, based on identification of information obtained from table 400 with columns and rows, par.0092), the QA pair generation operations generating questions by applying a template to the table content, the template comprising a direct statement template, the direct statement template comprising a statement containing data that is directly stated within the corpus of text (applying the direct statement “Who is the current CEO of Adobe Systems?” to identify the answer “Shantanu Narayen” as the match to the statement, par.0092; template is used to generate QA pairs from the content of the corpus by populating the fields of the template with information from the corpus and correlating the resulting question with an identified answer within the corpus, thereby generated for inclusion in the ground truth data structure 398, par.0088); 
assigning a score to each QA pair to provide QA scored pairs (evidence scoring 350, fig.3), the score corresponding to an indicator of user interest, the indicator of user interest taking into account whether information from the table used to generate the QA pair comprises referenced data (algorithms look for particular terms, phrases, or patterns of text indicative of terms, phrases, or patterns of interest and determine degree of matching with higher degrees of matching being given higher scores, par.0071; exact matches will be given highest scores based on relative ranking of the term/synonym, par.0072), the score for each QA pair comprising a ranking score for each QA pair (ranking 370, fig.3; compares the confidence scores and measures to 
identifying groundtruth QA pairs based upon the ranking score of each QA pair (candidate and/or final answer compares to ground truth data structure to identify whether candidate and/or final answer match corresponding entries in the ground truth data structure that correspond to the training question being processed, par.0078); and, 
training the QA system using the scored QA pairs as table-based ground truth (training of QA system based on expanded ground truth data structure generated, par.0076, use ground truth data to train the QA system, par.0079), the table-based ground truth comprising a set of table-based question-answer pairs (ground truth data structure 398 contains QA pairs, where sibling QA pairs are generated for inclusion or added in the ground truth data structure 398, par.0088-0089), each question of an associated QA pair having a corresponding known correct answer (the QA pair is created and stored in the ground truth data structure 398 with the correct verified answer to the training question, par.0093), the scored QA pairs being used to perform supervised learning (mapping of the training question to the answer to generate a QA pair, is a supervised learning, par.0095 and claim 13), the supervised learning comprising a machine learning approach for inferring a function from the scored QA pairs (a confidence score that is evidence the candidate answer is inferred by the input question, that the candidate answer is a correct answer for the input question and based on expanded ground truth data structure, par.0076), the supervised learning using the scored QA pairs to generate a general rule to be used to associate a given input with a corresponding output (rules for identifying structural/layout relationships between portions of the repeatable pattern of corpus and applied for generation of additional QA pairs, par.0082 and par.0054).

With respect to claim 19, Byron teaches further wherein the computer executable instructions are deployable to a client system from a server system at a remote location (computer program instructions on client computing devices of 104 and/or 110 can be downloaded from external computer server via a network, par.0026).

With respect to claim 20, Byron teaches further wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis (computer program instructions downloaded to client computing devices of 104 and/or 110 via internet service provider, par.0027).

Allowable Subject Matter
Claims 3-6, 9-12, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination, fails to disclose or render obvious, which makes the following claims allowable over the prior art:
With respect to claims 3, 9, and 15, wherein: the score for an individual QA pair is increased if a given term in the QA pair is used in the unstructured text.
With respect to claims 4, 10, and 16, wherein: the score for an individual QA pair is increased if a concept associated with a given term in the QA pair is referenced in the unstructured text.
With respect to claims 5, 11, and 17, wherein: the score for an individual QA pair is increased if the QA pair is derived from unstructured text that references at least one of a table, column label data, row label data, and a table cell.
With respect to claims 6, 12, and 18, wherein: the score for an individual QA pair is increased if a question of a QA pair refers to a relationship that is detected in the unstructured text that references at least one of a table, column label data, row label data, and a table cell.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        May 26, 2021